Citation Nr: 1412580	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-08 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1970. 

This matter is before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  In November 2011 and August 2013, the Board remanded the appeal for additional development, and it now returns to the Board for appellate review.  


FINDING OF FACT

A low back disability did not have its onset in service and is not shown by the competent and probative evidence to be the result of disease or injury incurred during the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in November 2011 and August 2013.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the November 2011 remand was to obtain private treatment records, and the August 2013 remand was issued to obtain private treatment records and schedule a VA examination.  A review of the post-remand record shows that the Board's orders were satisfied as all available private treatment records were obtained and a VA examination and opinion received in August 2013. Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established. 
.
VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided with a VCAA notification letter in September 2007 that fulfilled all notice requirements by informing the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, of his and VA's obligations in providing such evidence for consideration, and of the evidence necessary to substantiate disability ratings and effective dates.  Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). 

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA treatment records, private treatment records, and the reports of June 2008 and October 2013 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  Treatment notes from 1994 were identified by the Veteran's chiropractor, but a request for the records yielded a response that the records had been destroyed and only billing statements were available.  

Further, efforts to obtain treatment records from Tripler Army Hospital for 1970 were unsuccessful.  However, the Veteran's service treatment records contain evidence of orthopedic examination at Tripler Army Hospital for the Veteran's hand injury only, without reference to the back.  Still, the Board acknowledges that, in cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind.  He has not identified any other outstanding records that need to be obtained for an equitable adjudication of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and history, and evaluated the Veteran.  Only the October 2013 VA examiner provided an etiological opinion, but this opinion was based on all the evidence of record, and there is nothing to suggest that any opinion is not sufficiently grounded in the facts of the case or that the examiner reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Connecting the disability to service may be accomplished through affirmative evidence that shows inception or aggravation during service, even for disabilities that first manifest after service, or that otherwise indicates a direct relationship between service and the current disability, or for certain disabilities, including arthritis, through statutory presumption if they manifest to a degree of 10 percent within one year of discharge.  38 C.F.R. 
§§ 3.303(a), (d).  Further, with chronic diseases (as listed in 3.303(a)) which are shown in service,  subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence; a veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Veteran contends that he injured his back while moving furniture in service.  He was discharged due to his service-connected left hand disability, which was aggravated during the same incident moving furniture that purportedly caused his back disability.  Nevertheless, service treatment records are silent for complaint, treatment, or diagnosis for his back, and his clinical examination at separation was normal with regard to his back.  Current VA and private treatment records reflect diagnoses of lumbar degenerative disc disease, degenerative joint disease, and spinal stenosis with radiculopathy to the right lower extremity.

However, the competent evidence does not establish that the Veteran's current back disabilities are a result of his military service.  Other than the Veteran's contentions that his current back disability is a result of military service, there is no evidence in favor of such etiology.  The Veteran is competent to speak to his symptoms of his disabilities to the extent they are readily observable, but he is not competent to offer an opinion as to the cause or etiology of those symptoms.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  The only competent opinion of record is that of the October 2013 VA examiner.  The examiner noted the Veteran's reports of injury while moving furniture in service, but also that there were no medical reports of back injury during service.  Further, the examiner observed that the Veteran worked post-service as a mechanic doing a lot of heavy lifting, as discussed in VA treatment notes from February and March 2008, which is a known cause of back disabilities.  In light of these facts, the examiner opined that it is less likely as not that the Veteran's current back disability is due to his claimed back injury from moving furniture or incurred in or caused by claimed in service injury, event or illness.  There is no competent evidence that contradicts the above opinion.  

Moreover, the evidence does not reflect that the Veteran's arthritis manifested to a degree of 10 percent within the first year after service to warrant service connection on a presumptive basis.  To reiterate, chronic disabilities listed in 38 C.F.R. 
§ 3.303(a) (to include arthritis) can be service-connected if there is continuity of symptomatology since service. 38 C.F.R. § 3.303, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Here, the evidence does not establish continuity of symptomatology.  The first documented treatment for a back disability was in 1994, over two decades years after service.  The Veteran has also not asserted continuity of symptomatology.  Therefore, there is no basis for service connection for a low back disability based on continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as shown by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability.  Therefore, his claim must be denied.


ORDER

Entitlement to service connection for a low back disability is denied. 



____________________________________________
ROBERT C. SCHARNBERBER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


